Citation Nr: 1029119	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  02-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include asthma, chronic coughing and shortness of breath, as a 
result of asbestos exposure.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to February 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and November 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The November 2002 rating decision, in 
pertinent part, denied claims for service connection for asthma 
and sleep apnea.  These issues were remanded by the Board in 
February 2009 for further development.

The Board has slightly re-characterized the issue of entitlement 
to service connection for a respiratory disorder, to include 
asthma, chronic coughing and shortness of breath, as a result of 
asbestos exposure, as shown above, to better reflect the 
Veteran's contentions and the medical evidence of record.


FINDINGS OF FACT

1.  A respiratory disorder is attributable to service.

2.  Sleep apnea is attributable to service.


CONCLUSION OF LAWS

1.  A respiratory disorder was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Sleep apnea was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In this case, the Veteran claims that he suffers from a 
respiratory disorder, as well as sleep apnea, and that each is 
related to his period of active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with restrictive lung disease and sleep apnea.  See VA 
examination report, April 2009. Thus, the first element of 
Hickson is satisfied for each issue, in that the Veteran has 
demonstrated the existence of a current diagnosis.  

Turning to the question of in-service disease or injury, the 
Veteran's service treatment records note several complaints of 
chronic colds and coughing in service.  The Veteran reported with 
a cough on May 9, 1990; May 10, 1990; and May 30, 1995.  Further, 
upon separation in December 1995, the Veteran checked "Yes" to 
"chronic cough."  The Veteran noted as part of his medical 
history that he was "always coughing phlegm and blood."  
Apparently another separation examination was done in February 
1996, at which time the Veteran again indicated as part of his 
medical history that he had a chronic cough. 

Regarding his claim for sleep apnea, there was no relevant 
treatment during service.  However, on the December 1995 and 
February 1996 separation examinations, the Veteran complained of 
"very loud" snoring as part of his medical history.  The 
service treatment records do show complaints that included 
fatigue in 1995 and 1996.  As discussed in more detail below, 
there is medical evidence indicating a relationship between the 
Veteran's sleep apnea and his enuresis.  Although the service 
treatment records do not show treatment specifically for sleep 
apnea, he sought in-service treatment for enuresis on several 
occasions, including February 6, 1988; May 20, 1988; December 27, 
1988; January 31, 1989; February 3, 1989; October 2, 1990; and 
February 19, 1993.  On separation in December 1995, the Veteran 
checked "Yes" to "Bed wetting since age 12."

The other aspect of in-service disease or injury that must be 
addressed is the Veteran's claim that he was exposed to asbestos 
during service.  The Veteran reported a history of asbestos 
exposure while performing boiler maintenance aboard the USS 
Midway from 1988 to 1992.   In the most recent Supplemental 
Statement of the Case, the RO denied any such history, stating 
that the Veteran served as a Military Policeman.  This is 
incorrect.  Although the Veteran had continuous active duty from 
June 1987 to February 1996, he had two separate periods of 
service as an enlisted man.  His first period of service was from 
June 29, 1987 to January 18, 1991, and his second period of 
service was from January 19, 1991 to February 22, 1996.  The DD-
214 for his first period of service is not of record; the DD-214 
for his second period of service shows the occupational specialty 
of security guard. 

Even though the DD-214 from his first period of service is not of 
record, the Veteran's service personnel records contain documents 
that provide details concerning that period of service.  An 
evaluation of his performance from 1988 to 1989 indicates that he 
was assigned to the fireroom, where he performed routine 
maintenance and preservation of the propulsion boiler and 
associated equipment.  


Therefore, between the documented in-service asbestos exposure, 
and the relevant complaints of cough, fatigue, etc., the Board is 
satisfied that Hickson element two has been met.  The remaining 
question is whether there is a relationship between the current 
disabilities and the Veteran's military service. 

Post-service, the Veteran was afforded a VA examination in March 
1996.  At that time, it was noted that he experienced enuresis as 
a child, and then the problem reappeared when he joined the 
military.  He also complained of always feeling tired.  The 
Veteran also reported occasional wheezing, which may be 
associated with coughing and shortness of breath, about three 
times per month.  The Veteran stated that this condition began in 
1991 or 1992.  It was noted that the Veteran smoked one pack of 
cigarettes per day.  In addition to enuresis, the Veteran was 
diagnosed with mild bronchitis, likely related to or aggravated 
by cigarette smoking.  See VA examination report, March 29, 1996.

An August 2001 pulmonary function test (PFT) showed borderline 
obstruction and mild restriction.  See PFT, August 20, 2001.

An August 2001 VA examination, provided in conjunction with the 
Veteran's claim for service connection for asbestosis (denied by 
the Board in February 2009), noted that the Veteran was a boiler 
technician in the Navy for four years.  The Veteran reported 
that, during boiler repair, and also when cleaning parts, he was 
exposed to asbestos.  He reported shortness of breath all the 
time, at that time.  He noted that shortness of breath kept him 
from running long distances.  He complained of an initial dry 
cough which eventually became a productive cough.  On 
examination, breath sounds were equal bilaterally, but decreased 
bilaterally and diffusely.  There was no wheezing or rales.  The 
Veteran was diagnosed with asbestos exposure, by history, with a 
normal chest x-ray.  See VA examination report, August 17, 2001.

A private treatment report from June 2002 diagnosed the Veteran 
with enuresis, and noted that the Veteran was undergoing 
evaluation for sleep apnea.  The physician stated that the 
enuresis was most likely related to sleep apnea.  He further 
stated that, if the Veteran was diagnosed with obstructive sleep 
apnea, and required positive airway pressure at night, that 
treatment might help his urinary condition.  See Private report, 
June 27, 2002.

Private reports from November 2002 noted that the Veteran had a 
long history of working in the military, which required long 
hours of physical work and reduced sleep time, which may have 
contributed in worsening his sleep disorder.  The Veteran was 
diagnosed with obstructive sleep apnea.  Asbestos and silica 
exposure, along with asthma, was also noted.  Another note stated 
that the Veteran was seen for possible asbestos exposure and 
associated disease.  Clinically, the Veteran had symptoms of 
asthma and sinusitis.  See Private reports, November 19 and 20, 
2002.

The Veteran's physician from June 2002 provided a follow-up 
report in June 2004.  At that time, he noted that the Veteran was 
treated with a CPAP machine, and that helped his sleeping.  The 
physician recommended that the Veteran limit his fluids at night.  
See Private report, June 24, 2004.

Another private treatment record from January 2006 noted that the 
Veteran was diagnosed with asthma, but that his chest was clear 
on examination.  See Private report, January 25, 2006.  

A September 2008 radiology report, initiated following the 
Veteran's complaints of coughing, noted a mild prominence of 
basilar peribronchial opacities, slightly greater on the left 
than the right, and slightly more prominent compared to past 
studies.  See Report, September 20, 2008.

Following a Board remand, the Veteran was afforded an additional 
VA examination in April 2009.  The examiner noted that the 
Veteran's claims file was reviewed.  A 20-year history of cough 
and shortness of breath was noted.  The Veteran complained of 
asthma attacks twice per week.  On examination, the Veteran was 
coughing incessantly.  Scattered ronchi were observed, but there 
was no wheezing.  PFTs revealed a restrictive pattern effect.  
Lungs were clear on x-ray, with no pulmonary fibrosis or pleural 
thickening.  

The examiner again noted that the Veteran had lung disease per 
his PFTs, and opined that it was at least as likely as not that 
the disease was etiologically related to his period of active 
service, to include exposure to asbestos, due to the Veteran's 
four-year boiler maintenance position.  The examiner noted that 
the plain evidence does not reveal radiographic asbestosis, 
however restrictive lung disease does correspond to that type of 
exposure.  Regarding the Veteran's sleep apnea, the examiner 
stated that the Veteran's enuresis, headaches, and the Veteran's 
reported history, in addition to notes from private physicians 
who believe that enuresis was secondary to sleep apnea, made it 
more likely than not that sleep apnea was etiologically-related 
to the Veteran's period of active duty.  See VA examination 
report, April 21, 2009.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file. 

While the March 1996 VA examiner opined that the Veteran's 
respiratory problems were the result of cigarette smoking, the 
examiner did not take into account the Veteran's report of in-
service asbestos exposure.  The Board notes that the Veteran is 
competent to attest to factual matters of which he has first-hand 
knowledge, such as working in the boiler room of a ship for four 
years.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Moreover, as discussed above, his statements are 
corroborated by his service personnel records. 

Instead, the Board assigns the highest probative value to the VA 
medical opinion issued in April 2009.  While the opinion relied 
upon the Veteran's own history, as noted above, the Veteran is 
competent to report his assigned, in-service duties, as well as 
episodes of enuresis and sleep difficulty.  Further, each opinion 
was well-reasoned and supported by a rationale consistent with 
other evidence of record, to include lay statements from the 
Veteran.  Moreover, several private opinions of record support 
the April 2009 examiner's rationale, to include private reports 
of June 2002, November 2002, and June 2004.  Further, it was 
noted that restrictive lung disease does correspond to asbestos 
exposure, and sleep apnea may be the causative factor with regard 
the Veteran's enuresis, which reappeared during his period of 
active service.

Although the most recent supplemental statement of the case 
(SSOC) denied the Veteran's claims because the most recent VA 
opinion was prefaced, in part, upon the Veteran's own history, 
the Board notes that this is not a proper basis for denial of the 
Veteran's claims.  In Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006), the Court held that reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran.  Further, in Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court held that VA cannot reject a 
medical opinion simply because it is based on a history supplied 
by the Veteran.  Instead, the critical question is whether that 
history was accurate.  

With these findings in mind, the Board has considered the 
Veteran's statements in support of his claims for service 
connection, to include his statements regarding in-service 
asbestos exposure and enuresis.  In Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009).  

Here, the Veteran has not been shown to be competent to link any 
claimed disorder to his period of active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
However, as noted above, the Board finds that the Veteran is 
competent to report in-service asbestos exposure, as well as 
sleep difficulty during his period of active duty.  See 
Washington.  

The statements of the Veteran offered in support of his claims 
have been given full consideration by the Board.  While they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorders and 
active service, they are afforded probative value, based on 
credibility, when viewed in conjunction with other evidence of 
record.  For example, the Veteran's reports of bed wetting are 
supported by multiple service treatment records.  Also, the 
Veteran's duties as a boiler room mechanic are supported by his 
personnel records.  Further, the Veteran's history has remained 
consistent throughout the appellate period.

In sum, the most competent evidence of record does establish that 
the Veteran's claimed disorders began in service or are otherwise 
related thereto.  There are contemporaneous records of 
respiratory and sleep complaints during his period of active 
service and thereafter.  Personnel records confirm that the 
Veteran spent four years in the boiler room of a Navy vessel.  
Finally, the most probative medical evidence of record provided a 
medical nexus between each claimed disorder and the Veteran's 
period of active service.  That rationale was supported by 
multiple private reports.  In contrast, the negative opinion of 
record failed to even consider the Veteran's possible asbestos 
exposure.

Therefore, as the medical evidence above is at least in 
equipoise, the Veteran's claims for entitlement to service 
connection must be granted.


II. Veterans Claims Assistance Act of 2000 (VCAA)

Finally, the Board notes that regulations enacted under the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that each of the Veteran's 
claims are granted herein.  As such, any deficiencies with regard 
to VCAA for these issues are harmless and non-prejudicial.  


ORDER

Entitlement to service connection for a respiratory disorder, to 
include asthma, chronic coughing and shortness of breath, as a 
result of asbestos exposure, is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


